 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinental Can Company,Inc.andInternational Brotherhoodof Pulp,Sulphite and Paper Mill Workers,AFL-CIO.CaseNo. I-CA-4417.August 28,1964DECISION AND ORDEROn May 8, 1 1964, Trial Examiner Herbert Silberman issued hisDecision in the above case, finding that the Respondent had not en-gaged in the unfair labor practices alleged in the complaint and recom-mending that the complaint be dismissed, as set forth in his attachedDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief.Respondent filedan answering brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds. that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decisionand the entire record in this case, including the exceptions and brief,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.[The Board dismissed the complaint.]1Respondent also filed a motion to strike the General Counsel's brief.The motion isdeniedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed December 20, 1963, by International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL-CIO, herein called the Union, a complaintwas issued on January 29, 1964, alleging that Respondent,Continental Can Company,Inc., herein sometimes called the Company,has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) and Section 2(6)and (7)of the National Labor Relations Act, as amended,herein called the Act.The complaint alleges that Respondent on December 6, 1963, unlawfully discharged,and thereafter has refused to reinstate,Albert G.Pinard, and since December 9,1963, has engaged in other conduct which interfered with,restrained,and coercedemployees in the exercise of the rights guaranteed in Section 7 of the Act.Re-spondent's answer to the complaint, as amended at the hearing,in substance deniesthat it had engaged in the alleged unfair labor practices.A hearing in this proceed-ing was held beforeTrialExaminer Herbert Silberman in Middletown and Port-land, Connecticut, on various days between February 19 and March 5, 1964. Briefshave been received from the General Counsel and from RespondentUpon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a New York corporation,is engaged in business in various States inthe United States.The instant proceeding concerns Respondent's plant in Portland,Connecticut,where it is engaged in the manufacture,sale, and distribution of cor-rugated boxes and related products and from which plant annually it sells and ships148 NLRB No. 75. CONTINENTAL CAN COMPANY, INC.641to points outside the State of Connecticut,products having a value in excess of$50,000.Respondent admits, and I find, that it is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of Albert PinardThe principal issue in this case is whether Respondent on December 6, 1963, unlaw-fully discharged Albert Pinard.1Pinard was hired in 1959 as a stockhandler and was assigned to work under thesupervision of George A. Hurlbert.Approximately 6 months later he was ad-vanced to .the position of catcher on the sidekmfe.Following this promotion Pinardadopted an attitude,which characterized his employment relationship until the dateof his discharge,of indifference toward his work and insubordination and insolencetoward his supervisors.Thus, he frequently reported late to his work station, hespent too much time away from his work station,he was inattentive while at work,and he did not cooperate with his supervisors and fellow employees.Hurlbert,who found that he was unable to control Pinard, eventually arranged to have himtransferred to another shift supervised by Leone A. Baroni.This change producedno improvement.Pinard's performance and attitude became worse.Accordingto Baroni, whenever he corrected Pinard in one respect,Pinard would begin to dosomething else wrong so that there was a never-ending cycle of complaints.Baronitestified that he reprimanded Pinard on an average of twice a week.2 Pinard's reac-tion to these reprimands tended to be insolent and insubordinate.3The relationshipbetween Barons and Pinard deteriorated to such an extent that they engaged inmany angry arguments and even addressed profanities at one another.On at leasta half dozen occasions Pinard challenged Baroni to fire him.Baroni's explanationas to why these challenges were not accepted was that Pinard had a family to supportand after each such incident he hoped Pinard would improve if given anotherchance .4In 'early September 1963, after an incident where Pinard failed to return to theplant to work overtime as he had promised he would, Baroni asked General ForemanRoger Edwards to take Pinard off his shift or to get rid of him.Edwards transferredPinard to the press department to work on the day shift as a stockhandler under thesupervision of Joseph P. Whalen.This was a demotion for Pinard which involved asubstantial reduction in his pays Pinard'swork continued unsatisfactory,althoughthere were no arguments with Whalen such as he had with Baroni.Shortly after his transfer to Whalen's department Pinard let it be known about theplant that he intended to move to Florida and he had occasion to inform Roger Ed-wards that his house was for sale and he intended to move to Florida when it is sold.'The complaint pleads alternative reasons which allegedly motivated the Company todischarge Pinard,Including that "he refused to join or assist the Union."However, in hisopening statement at the hearing,the General Counsel asserted that Pinard was dis-charged as a result of his substantial,open,and notorious activities in support of theUnion's organizational driveAs the testimony adduced by the General Counsel and asthe argument advanced in his brief regarding the discharge of Pinard are consistent withthe position adopted in his opening statement,I assume that General Counsel,since issu-ance of the complaint,has determined to his satisfaction that Pinard was,not dischargedfor his refusal to join or assist the Union and does not rely upon such reason to supportthe alleged violation of Section 8(a) (3) herein2 Pinard testified that Barons complained to him about his work "just about every day "3For Instance, Barons testified that when he reprimanded Pinard for not reporting tohis work station on time, Pinard's response would be, "I don't get paid until 7 o'clock "4Pinard admitted that he was constantly reprimanded by Barons, that theyhad frequentarguments,and that he challenged Barone to fire him on a number of occasions.There isnothing in the record suggesting any reason for Pinard not having been discharged otherthan,as testified by Barons,the latter's reluctance to take such drastic actionPinardtestified that when he taunted Barons with the question,"why don't you fire me,"Baroni's reply was,"One of these days I will "5 The evidence shows that discharges Were infrequent at the Company's Portland plantEdwards testified that during the 5i/years he has been general foreman no other em-ployee was demoted.760-577---G5-----vol. 148-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDIn October 1963, David Unikewicz, a stockhandler on Baroni's shift, requested atransfer to a job which would not involve night work. In order to accommodateUnikewicz,Baroni suggestedtoRoger Edwards that Pinard and - Unikewicz ex-change jobs.This was done and Pinard again was transferred to work under thesupervision of Baroni.This time his job was not catcher on the sideknife but thelower paid position of stockhandler.Both Edwards and Baroni expected that Pinardvoluntarily would leave the employ of the Company during the month of November.Thus, Pinard admitted that at the time of his transfer to Baroni's shift, Edwards ex-plained that it was being made "Because you are only going to be here five or sixweeks, I don't want to lose Dave (Unikewicz)."In October 1963, about the time Pinard was transferred to Baroni's shift, Pinardcontacted Joseph Petretti, a field representative of the UnionAccording to Pinard, he asked Petretti how to go about organizing a union in theplant and was advised to talk to the employees and see if they are interested.Pinardtestified that he followed this suggestion and spoke with employees about the Union.There is no indication in the record that any supervisor had any knowledge ofPinard's union activities at this time.On November 30, 1963, Pinard had anothermeeting with Petretti at which time he was given authorization cards. Pinardtestified that on December 3, 4, and 5 he discussed the Union with various employeesand passed out approximately 30 cards. Between 15 to 20 signed cards were returnedto him.According to Pinard, he passed out cards "on my coffee breaks, cigarettebreaks-all during the day" and, in addition, he passed out cards during the eveningof December 5 at a restaurant frequented by employees of the plant.There is nodirect evidence that any supervisor observed Pinard passing out union cards 6According to Respondent, the decision to discharge Pinard was made by hissupervisor, Leone A. Baroni, and was approved by General Foreman Roger Edwardsand Plant Manager John W. Daniels. Three or four days after Pinard was re-turned to his shift, Baroni asked Pinard what he came over for and Pinard repliedthat Edwards had told him he was to do his job and Baroni was to leave himalone and not bother him. Pinard's work continued to be unsatisfactory.Theweek before Pinard was discharged Baroni asked him a second time why he hadcome to his shift and Pinard answered, "Mr. Edwards said that he could come overthere and do as little as possible, and he was going to do less if he could get awaywith it."Baroni responded, "If you are lying to me, brother, you have had .it." 7Baroni waited until Wednesday, December 4, to speak with Edwards about the re-mark attributed to him by Pinard.After satisfying himself that Pinard had lied,Baroni determined to discharge Pinard.Accordingly,with the concurrence ofEdwards and Daniels, Pinard was discharged by Baroni on Friday, December 6.At the time of his discharge Pinard was told by Baroni and later by Edwards thathe was discharged because of his unsatisfactory performance and because he wasunable to get along with Baroni.Neither Baroni nor Edwards told Pinard thathe was discharged because he had lied to Baroni.Both men also told Pinard thatthey would give him a favorable recommendation.Except for the first 6 months of his employment, Pinard was an unsatisfactoryemployee who displayed an arrogant disregard of his obligations toward his workand an aggressive insolence toward his supervisors.This is not a case where theCompany had to dredge through the work record of an employee to dig up a myriadof trivial complaints and grievances to which it might point as cause for the em-ployee's discharge, because here justification for discharging Pinard was ever present.Despite the many legitimate reasons and valid occasions the Company had fordischarging Pinard, theissue isnot whether Pinard was an unsatisfactory employee, as6Pinard testified that when he passed out cards in his own department and other depart-_ments the supervisors were present on the floor.However, this testimony does not estab-lish that he was observed passing out cards by any supervisor and Baroni, Edwards, andDaniels credibly testified that they had no knowledge of Pinard's union activities prior toDecember 9, 19637 The foregoing is based upon Baroni's testimony which I creditPinard testified thaton the day he returned to Baroni's shift, he told Baroni "that Roger (Edwards) said forme to do my lob and not to bother him (Baroni)." Baroni replied, "I am going to checkwith Roger (Edwards) and see if it is right, and if it isn't right, you're done." I do notcredit Pinard'sversionof the incident.Among other things, in his testimony, Pinardwas prone to distort the facts in order to present his case in its most favorable light aswas evident by several instances where he wascompelledto correcthis testimony uponbeing referred to statements containedin an affidavit previously submitted by him and byother instanceswhere hisanswers on cross-examination contradicted testimonygiven byhim on direct examination. CONTINENTAL CAN COMPANY, INC.643to which there is no question, but whether on December 6,1963, he was dischargedfor that reason rather than because, of his. activity on behalf of the Union.Cf.Edward G. Budd Manufacturing Co. v. N.L.R.B.,138 F. 2d 86, 90 (C.A. 3) (1943);N.L.R.B. v. Sunnyland Packing Co.,211 F. 2d 923 (C.A. 5) (1954). It is theCompany's indulgence of Pinard's poor performance and tolerance of his insolenceand contemptuous behavior toward his supervisors over a span of more than 3 yearswhich cast suspicion upon Respondent's assertion that the incident which it claimsprecipitated its decision to discharge Pinard in fact was the motivating reason forRespondent's action rather than Pinard's contemporaneous union activities.General'Counsel'sposition regarding the discharge of Pinard,as stated in histerse brief, is:Looking to Edwards' and Baroni's statements to Pinard upon his dischargeand, also, Baroni's testimony that he would recommend Pinard for employ-ment at Respondent's-Florida plants (Tr. p. 272).The evidence clearly andconclusively demonstrates that Respondent's explanation was not only implau-sible but, also, inconsistent and contradictory.From thishe argues,quoting fromN.L.R.B. V. Tex-O-Kan,122 F. 2d 433, 438-439,that union activity "may have been the cause, for the Union was not welcomed bythe persons having authority to discharge and employ. If no other reason is ap-parent, union membership may logically be inferred."The foregoing quotation is inapposite to the instant case because there is no proofof union animus on the part of the Company.Contrary to General Counsel's argu-ment, absence of valid grounds for discharging an active union protagonist aloneis not sufficient to sustain a violation of Section 8(a)(3) because an employer maydischarge an employee for "a poor reason,or no reason at all, so long.as the termsof statute are not violated."'N.L.R.B. v. Condenser Corporation of America,et al.,128 F. 2d 67, 75 (C.A. 3) (1942). To prove the complaint's allegation thatRespondent discriminatorily discharged Pinard,General Counsel must establishby direct or circumstantial evidence that the Company, because of hostility towardthe organization of its employees or other reason,was predisposed to discriminateagainst union supporters and knew or believed that Pinard was engaged in suchactivities.Only after proof of such discriminatory purpose has been offered doesRespondent's asserted reason for discharging Pinard weigh upon the balance thatpoints to whether the evidence as a whole preponderates on the side of legality orillegality.Neither in his brief nor in his oral argument at the hearing has theGeneral Counsel advised me upon what evidence he relies to prove the Company'sunion animus or knowledge of Pinard's organizational activities, and I find thatGeneral Counsel has proved neither fact.Furthermore, I do not agree that, underall the circumstances in this case, Respondent's asserted reason for dischargingPinard was implausible, inconsistent, or contradictory.It is not clear from General Counsel's brief what he claims to be implausible, in-consistent, and contradictory in Respondent's explanation for Pinard's discharge.Referring to the paragraph from his brief, quoted above, it would seem that he basessuch contention upon the fact that Edwards and Baroni, while discharging Pinardfor incompetence, promised to give him a favorable recommendation.Although tohave made such promise may have been unfair to whomever should later hire Pinard,itnevertheless was not inconsistent with the fact that Pinard was discharged forhis poor work performance and bad attitude.The evidence here is overwhelmingthat Pinard was an unsatisfactory employee so that any ameliorative promise madeto Pinard in order to minimize the effect of his discharge upon him cannot disturbthe conclusion that at all times material herein the Company had justifiable rea-sons for terminating his employment.General Counsel also seems to rely uponthe fact that neither Baroni nor Edwards "informed Pinard that the aforementioned`lie'was the reason for his discharge."In advancing such argument General Coun-selmisconstrues Respondent's position.Respondent does not contend that Pinardwas discharged because he lied to Baroni.Its position is that Pinard was dischargedbecause he was an unsatisfactory employee and the so-called lie was the incidentwhichfinally precipitated the 'decision to take action which was long overdue.Thus, the reasons given Pinard for his discharge were valid, amply supported bythe record,and in nowise implausible.Baroni, Edwards, and Daniels, as well as other supervisors, testified that theyhad no knowledge of union activities at the plant before Pinard was discharged.No evidence was adduced on behalf of the General Counsel to impeach this testi-mony.Furthermore, the Company is party to 233 collective-bargaining agreements,including 16 contracts with the Charging Party,and its relationswith the Unionare verygood.These facts tend to demonstrate absence of union animus and 644DECISIONSOF NATIONALLABOR RELATIONS BOARDmalicetoward union adherents, although the Company may prefer that the em-ployees at its Portlandplant continuewithout unionpresentation.In the circum-stances,despite thecoincidencethat Pinard was-discharged during the week he wasactivelyengaged indistributingunion authorizationcards, I find that General Coun-sel has not established by a preponderance of the evidence that such conduct on thepart of Pinard was the motivating reason for his discharge rather than, as claimed byRespondent,his longhistory of unsatisfactoryperformance on his job.B. Interference,restraint,and coercionber 9 and 14 various supervisors, by interrogating employees concerning their unionsympathies,threateningemployees with reprisals for engagingin unionactivities,and similar conduct, violated Section 7 of the Act.These alleged violations will bediscussed in thesame orderas they are treated in General Counsel's brief.George A. Hurlbert..ioseph Serra testified that on December 9, 1963, whenHurlibertcameout of "the office," Serra engaged him in conversation and inquiredwhat was the matter.Hurlbert said that somebody was trying to start a union.During the ensuing conversation each -one asked the other whether he was in favorof the Union.They agreed that the Union was desirable. Serra further testified(his testimonyis notclear as-to whether this conversation occurred at the same timeas the conversation already referred to) that Hurlbert said "I should watch mystep because I,was considered an instigator and that one instigator was fired alreadyand that that would prevent or help to throw the rest of them off the Unionidea.He didn't mentionnames.Only just one name-Al Pinard-andhe said the two Rebels, but there is only two Rebels on the night shift that I knowof that would be Paul Mounts and Gene Modlin." Serra also testified that inanother conversation Hurlbert said, "Al (Pinard) was fired for union reasons" andthat he was told this by Roger Edwards. Finally, Serra testified that Hurlbert"told me I should watch my step and not talk about- it [the Union] too much be-cause the instigators were to be fired if caught."Hurlbert acknowledged that he had a conversation with Serra concerning theUnion, but denied making any of the incriminatory remarks attributed to him bySerra.Specifically, Hurlbert denied telling Serra that Pinard had been dischargedfor his union activity or that Serra or other employees were known as instigators ofthe Union and that the instigators were to be fired if caught.Hurlbert denied thatEdwards told him that Pinard had been discharged for union activity and Edwardscorroborated Hurlbert by testifying that he never told Hurlbert that Pinard had beenfired because of his union activity.I credit Hurlbert's testimony.As a witness in this hearing he answered all ques-tions address to him, both on directexaminationand on cross-examination, clearly,directly,without hesitation and with no apparent attempt at evasion.Moreover,Serra testified that another employee, Billy Piasecci, was present during some of hisconversations with Hurlbert.However, General Counsel did not call.Piasecci as awitness to corroborate Serra's testimony, which gives rise to an inference that ifPiasecci had been called his testimony would have been adverse. Furthermore, Serratestified that during the week of December 9 he was caught "goofing off" by RogerEdwards .8Nevertheless, despite Serra's testimony that as an instigator of the Unionhe was marked for discharge, he was not disciplined for this misconduct.Richard J.Wallett.General Counsel contends that, the following establishesviolations of Section8 (a) (1) :(a)Testimony by Alfred A. DeCarlo that on December 9, 1963, his foreman,Wallett, asked him how many members the Union has; to which he replied that heheard it has about 40 members'(b) Further testimony by DeCarlo that the same evening in the men's room inthe presence of employees Luistro, Wenzel, and another, Wallett said, "Gees, youguys are crazy.What do you wanta union inhere for?You've got a chance oflosing your hospitalization, pension plans and stuff like that."(c)Alleged testimony by Foreman Wallett that he interrogated Wenzel as towhether or not the latter had signed an authorization card and ascertained that Wenzelhad done so.General Counsel did not call employees Luistro and Wenzel to corroborate De-Carlo's testimony or to testify regarding the alleged interrogation ofWenzel byWallett.Wallett denied that he had any conversation in the men's room with De-Carlo.He further denied that at any time while alone with DeCarlo he questioneds Edwards found Serra stretched out on an empty truckEdwards sent Serra back towork with the admonition that he could be discharged for such conduct. CONTINENTAL CAN COMPANY, INC.645him concerning the number of members the Union had.Wallett testified that oneevening during the week of December 9 while some of the men on his shift, includingDeCarlo and Wenzel, were kidding him about attending a union meeting he asked,"How many members have you got now?" and Wenzel replied that he did not know .9Wallett further testified that on the night of December 9 he joined Luistro, DeCarlo,and Wenzel while they were talking about the Union.One of the employees askedhim how they would benefit from the Union and Wallett responded that EddieGlinski had said that if the Union came into the shop, "we would have to fight forsome of our benefits" and "we were getting top wages now."Glinski joined the groupand in the course of the conversation said, "I don't know what the hell you guys wantthe Union for.You're getting the benefits now."Wallett denied that he made anymention about pensions in this conversation.Wallett, who answered all questions put to him by counsel in a direct and forthrightmanner, impressed me as.being a reliable and credible witness, while DeCarlo, whosetestimony was somewhat disjointed and confused and whom General Counsel had tolead into giving the answers for which he was looking, impressed me as being con-siderably less reliable.Accordingly, I credit Wallett's version of the events describedabove.Although Wallett admitted having asked employees how many had joinedthe Union and also told them that if the Union got in "we would have to fight forsome of our benefits," in the circumstances described where these remarks were madeduring a friendly conversation with a group of employees who were accustomed to"kid" with Wallett, I do not find that these statements had any coercive impact.Re-gardingWallett's alleged interrogation ofWenzel, the testimony upon which theGeneral Counsel relies is as follows:Q. (By Mr. COFFEY.) Isn't it a fact on the week of December 9 youasked SteveWenzel how many guys were signed up in the Union and hereplied that he honestly didn't know?A. That is true.That also was in jest.Similarly, I find that the foregoing uncontradicted testimony of Wallett does not es-tablish a violation of Section 8 (a) (1) of the Act.Roger Edwards.Gene Modlin testified that on the night of December 13, whilehe and other employees were in a tavern, Roger Edwards made an appearance andbought all the employees a drink at the bar.When they were leaving about 1 a.m.the next morning, Modlin asked Edwards for a lift to the home of DeCarlo wherethe employees were going to play a game of cards.While walking to Edwards' car,according to Modlin, "I asked Roger why don't he want the Union in, and at thistime he told me that he had been down there twenty-some-odd years, and there was nogoddamn rebel going to come in and mess them up. If it was the last thing hewanted to do, he was going to fire myEdwards' version of the incident isthatModlin initiated a conversation about the Union, during which Edwards askedwhat the employees wanted.Modlin replied they were looking for security.Edwardsresponded that there were employees who had been working for 5, 10, or 40 yearsand he did not know what more security they wanted than that. Edwards commentedfurther that he had been with the Company many years and had advanced himself toa better position with more money and good security, while Modlin and his friend(referring to another employee) had been here only a few months and wanted to runthings.Modlin testified that on the night in auestion he had been at the tavern drinkingbeer from 10.30 to 11:15 and from midnight to 1 am and had a whisky chaserbefore he left the place.Regarding his physical condition at the hearing, Modlinstated, "I haven't had any sleep now for three nights, and I can't think right. I havehad a terrible cold."As Edwards impressed me as being a truthful witness and asModlin's condition on the morning of December 14 as well at the hearing was such asmight have affected his ability to recall accurately the conversation with Edwards.I credit Edwards' testimony regarding the incident rather than Modlin's conflictingversion.CONCLUSIONS OF LAWRespondent has not violated Section 8(a)(1) and (3) of the Act as alleged in thecomplaint.6 On crows-examination DeCarlo testified that Wallett, who was close to some of theemployees in the department, and was accustomed to kid with them, during a conversa-tionwith the employees was asked whether he was going to join the Union and alsowhether he was going to attend a union meeting 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I recommend that the complaint be dismissed in itsentirety.Idaho Potato Processors,Inc.andAmerican Federation ofGrain Millers,AFL-CIO.Case No. 19-CA-2306.August 28,1964SUPPLEMENTAL DECISION AND ORDEROn June 27, 1962, the Board issued its Decision and Order in theabove-entitled proceeding' finding,inter alia,that the Respondenthad unlawfully discriminated against employee Ernest Essary andordering that he. be reinstated to his former, or a substantially equiv-alent, position and made whole for any loss of earnings attributableto his unlawful discharge.The U.S. Court of Appeals for the NinthCircuit granted enforcement of the Board's Order on October 17,1963.2On March 26, 1964, a hearing was held before Trial ExaminerHoward Myers for the purpose of determining the amount of backpaydue employee Essary.On May 11, 1964, the Trial Examiner issueda Supplemental Decision, attached hereto, finding that Essary wasentitled to backpay in the amount of $2,963. and recommending thatthe Respondent be required to pay interest at the rate of 6 percent perannum on this sum beginning 5 days after receipt by the Respondentof his Supplemental Decision.The Respondent filed exceptions tothe Supplemental Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the supplemental hearing and finds that no prejudicial error wascommitted.'The rulings are hereby affirmed.The Board has con-1137 NLRB 910.2 322 F. 2d 573.3Respondent contends that the Trial Examiner erroneously rejected its offer of proof tothe effect that, shortly after Essary's discharge on September 26, 1961, he stated that hewas planning to obtain a farm in Arkansas and to move there and that, if Respondent hadwaited a while and not fired him, he would have quit.We find it unnecessary to pass uponthe correctness of the Trial Examiner's ruling, for, even assuming that Essary stated thathe had intended to quit in the future, the record herein fails to support Respondent's posi-tion that the backpay period should be shortened.Essary's undenled testimony revealsthat he began seeking to trade his Idaho property for an Arkansas farm in March 1961,approximately 6 months before his unlawful discharge, that he did not sell the Idahoproperty until July 1, 1962, approximately 3 months after his reinstatement, at whichtime he did obtain property in Arkansas ; that he has offered the Arkansas property forsale since he obtained it; and that he traveled to Arkansas to seek employment at the endof November 1961, only after failing to find work in Idaho, and again in January 1962,148 NLRB No. 63.